DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 12, and 13is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Near (20020050579).
Regarding claims 1 and 11, Near discloses a control assembly (10) of a monostable solenoid valve (31) for a delivery device (15); the control assembly comprising a first input (from 19 to 22 or from 19 to 35) configured to be coupled to a control device (13) of the delivery device and to be supplied by a power supply (19) voltage from the control device; a first output (from 13 to 15) configured to be coupled to a second input (from 13 to 15) of a monostable solenoid valve (31); a control unit (11) 
Near further discloses a control method comprising the steps of: receiving a power supply (19) voltage, preferably of a constant value, from a control device (13) of the delivery device; delivering a rated voltage (par. 0021) for a first time interval to the monostable solenoid valve, when the control device delivers the power supply voltage; delivering a hold voltage (par. 0023) to the solenoid valve for a second time interval following the first time interval, wherein the hold voltage is lower than the rated voltage (par. 0021 and 0023), preferably the rated voltage being equal to the power supply voltage.
Regarding claim 2, the rated voltage is equal to the power supply voltage (par. 0021 and 0035).
Regarding claim 3, the control unit is coupled to the first output to measure the current delivered to the solenoid valve (par. 0033).
Regarding claim 4, the control assembly is configured to drive the solenoid valve with a current control (par. 0021), preferably the control unit is configured to determine the hold voltage value based on the measurement of the current delivered to 
Regarding claim 5, the control assembly is configured to drive the solenoid valve with a current control (par. 0021), preferably the control unit is configured to determine the rated voltage based on the measurement of the current delivered to the solenoid valve, in particular, the control unit defines the rated voltage value, such that the value of the current delivered is equal to the value of a rated current (par. 0021).
Regarding claim 6, the control unit is configured to monitor the current delivered to detect malfunctioning of the solenoid valve (par. 0022 and 0033).
Regarding claim 7, the control unit is configured to drive the drive unit, so that the first voltage and/or current delivered are equal respectively to a voltage (supply current; par. 0021) and/or to a reset current respectively different from the rated voltage and from the hold voltage and/or from the rated current and from the hold current.
Regarding claim 8, Near discloses a solenoid assembly comprising a control assembly produced according to claim 1 (see rejection of claim 1 above) and a monostable solenoid valve (31) connected to the first output of the control assembly to be driven by the control assembly (par. 0031).
Regarding claim 9, Near discloses a delivery device comprising a monostable solenoid valve for delivering a fluid and comprising a second input (from 13 to 15) for being supplied by an electric voltage; a control device configured to emit a power supply voltage by means of a second output (from 11 to 15) to operate the solenoid valve; and a control assembly produced according to claim 1 (see rejection of claim 1 above), wherein the first input of the control assembly is connected to the second output of the 
Regarding claim 12, the method further comprising the step of detecting the current delivered to the monostable solenoid valve (par. 0022).
Regarding claim 13, the method comprising the step of driving the solenoid valve with a current control (par. 0021), when the control device delivers the power supply voltage, preferably the method comprises the step of defining the hold voltage value based on the current delivered to the solenoid valve (par. 0021 and 0023), preferably defining the hold voltage, such that the current delivered to the solenoid valve is equal to a hold current (par. 0021 and 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Near in view of Blom (4759634).
Regarding claim 10, Near DIFFERS in that it does not disclose a coffee machine. Attention, however, is directed to the Blom reference, which discloses a coffee machine (col. 1, line 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Near reference in view of the teachings of the Blom reference by employing a coffee machine for the purpose of supplying coffee.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Near in view of Gracik et al. (7284570).
Regarding claim 14, Near DIFFERS in that it does not disclose the control method comprising the steps of detecting malfunctioning based on the measurement of the current delivered to the solenoid valve. Attention, however, is directed to the Gracik reference, which discloses a control method comprising the step of detecting malfunctioning based on the measurement of the current delivered to a solenoid valve (col. 3, lines 60-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Near reference in view of the teachings of the Gracik reference by including the step of detecting malfunctioning for the purpose of providing an indication to the user when the device is malfunctioning.
Allowable Subject Matter
Claims 15-17
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754